Citation Nr: 1121451	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  06-17 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability, to include as secondary to service-connected residuals of a fracture of the right second metatarsal.

2.  Entitlement to service connection for diabetes mellitus as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran had active service from July 1966 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In an August 2008 decision, the Board denied a number of service connection claims.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In January 2011 the Court vacated the August 2008 decision to the extent that it denied service connection for a low back disability.

The August 2008 Board decision deferred adjudicating the claim for service connection for diabetes mellitus as due to herbicide exposure.  The Veteran's claim was held in abeyance by the Board in keeping with the direction of the Chairman's Memorandum 01-06-24, dated in September 2006.  The memorandum directed that the processing of claims for compensation based on exposure to herbicides affected by the Court decision in Haas v. Nicholson, 20 Vet. App. 256 (2006), be stayed pending an appeal of that decision.  Specifically, the stay was applicable in those cases where a claim for service connection was based on exposure to herbicides and the only evidence of exposure was the receipt of the Vietnam Service Medal (VSM) or service on a vessel off the shore of Vietnam.  The stay on processing these claims was lifted by way of a Chairman's Memorandum, 01-09-03, dated in January 2009.  The lifting of the stay was predicated on a decision by the United States Court of Appeals of the Federal Circuit in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  The Federal Circuit reversed the Court's holding regarding the validity of 38 C.F.R. § 3.307(a)(6)(iii).  Thus, the Board will now proceed with the Veteran's diabetes mellitus claim.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA medical records dated in March 2002 and May 2006 reveal that the Veteran has been receiving treatment for his disabiities from private doctors.  VA has made no attempt to obtain copies of these relevant treatment records.  Accordingly, the Veteran's claims must be remanded so that copies of these records may be requested.  38 C.F.R. § 3.159(c)(1).

The record includes a May 2006 VA physical examination report which includes an assessment of "LBP; 2 to injury in Navy."  This appears to indicate that the Veteran's current low back disability may be directly related to service.  The Board notes that the May 2006 VA report does not discuss the back injury the Veteran subsequently experienced after service.  The Board further notes that an April 2005 VA examination report discusses the post service injury but did not discuss the Veteran's in-service back complaints shown by the service treatment records.  The April 2005 VA examiner did not provide an opinion regarding whether the Veteran's current back disability is related to the back complaints the Veteran had during service.  In this case a new VA examination which considers both the Veteran's in-service back complaints and his post service back injury is indicated.  38 C.F.R. § 3.159(c)(4).

The Veteran's updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide the necessary authorizations so that copies of his treatment records relating to his low back and diabetes mellitus disabilities may be obtained from his non-VA medical providers.

2.  Obtain copies of the Veteran's VA medical records dated from May 2006 to present.

3.  When the above actions have been completed, afford the Veteran a VA examination of the lumbar spine.  The claims file should be made available to the examiner for review.  The examiner should review the low back complaints in the service treatment records as well as the post-service medical records which discuss a back injury in 1985.  The examiner should provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's current low back disability is related to the Veteran's military service.  A rationale for all opinions should be provided.

4.  After completion of the above, the RO should review the expanded record and readjudicate the claims.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case which shows review of all evidence received since the August 2006 supplemental statement of the case.  Thereafter, the case should be returned to the Board for appellate review

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


